Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
“a travel control map storage unit that stores” in claim 11.
“a route search unit that searches” in claim 11
“a search route acquisition unit that acquires” in claim 11.
“a route information collation unit that collates … and outputs” in claim 11.
“a route information collation unit that collates” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 11, 13:		Claim 11 recites “a route search map” in lines 3 and 8-9.		Claim 13 recites “a route search map” in line 3.	It is not understood whether each recitation refers to the same route search map. The scope of the claim cannot be ascertained. Based on appearance, the subsequent recitations are mere double inclusions. 
As to claims 11, 14, 17:	Claim 11 recites “a search route” in lines 6, 8, 17, 20, 24.	Claim 14 recites “a search route” in line 2.	Claim 17 recites “a search route” in line 2.	It is not understood whether each recitation refers to the same search route. The scope of the claim cannot be ascertained. Based on appearance, the subsequent recitations are mere double inclusions.
Claim 11 recites “a search route different from the search route again by the route search unit” the particular search route from which a search route is different cannot be determined. The scope of the claim cannot be ascertained.
Claim 11 recites “when the process is repeated for a predetermined number of times even if there is the correspondence-unclear section with respect to the travel control map” in lines 29-31. The particular process to which the limitation refers cannot be determined. The scope of the claim cannot be ascertained.
Claim 11 recites “the search route” in line 23. The particular search route to which the limitation refers cannot be determined. 
Claim 11 recites “, is repeated” after numerous clauses separated by commas. The specific thing/s being repeated cannot be determined. Based on appearance, the limitation means collating a search route with the travel control map is repeated.
Claim 11 recites the limitation "the search route based on the correspondence unclearness information" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the travel route" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the correspondence information" in the line 22.  There is indefinite antecedent basis for this limitation in the claim. Is “the correspondence information” for a search route the same as that of the different search route? To which route does this recitation relate? 
Claim 11 recites the limitation "the search route searched by the route search unit and acquired by the search route acquisition unit" in the last line.  There is indefinite antecedent basis for this limitation in the claim because the claim is directed to a search route searched by the route search unit being different that a search route acquired by the search route acquisition unit.
Claim 11 recites “the route search unit searches for a search route different from the search route based on the correspondence unclearness information output from the route information collation unit”. It is not clear whether the route search unit searches based on the correspondence unclearness information, or whether the route search unit merely searches for a search route other than a search route that is itself based on the correspondence unclearness information. Based on appearance, and for examination, the claim will mean the route search unit searches based on the correspondence unclearness information.
Claim 12 recites a list of alternative elements in which the elements themselves include alternatives. E.g. “includes at least one of … position … point or … section, connection … section, road … point or ... section, and information….” The scope of the claim cannot be ascertained because it is not understood whether more than one alternative is required by the claimed.
Claim 14 recites the limitation "the plurality of search routes" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 16, the scope of the claim cannot be ascertained. Based on appearance, and for examination, the claim will mean “the travel control system according to claim 11, wherein at least one of the route search map storage unit, the route search unit, the travel control map storage unit, the route information collation unit, and an output map information generation unit is provided inside an information processing apparatus that is provided outside the vehicle;	wherein the output map information generation unit generates travel control map information to be output based on the travel control route obtained from the route information collation unit
Claims 12-18 are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIN et al. (US 2017/0192436 A1) in view of Lathrop et al. (US 2017/0219364 A1) and Davis et al. (US 2009/0171558 A1).
As to claims 11, 15, as best can be understood, MIN teaches a travel control system configured to automatically perform at least some driving operations of a vehicle (abstract), comprising:	a route search map storage unit that stores a route search map (“NAVIGATION MAP”, F.6);	a travel control map storage unit that stores a travel control map (“LANE-LEVEL ROAD NETWORK”, “ROAD MARK”, “LAND MARK”, F.6) different from the route search map;	a route search unit that searches for a search route (“ROAD ROUTE, GUIDANCE”, F.6) based on the route search map stored in the route search map storage unit;	a search route acquisition unit that acquires a search route (“ROAD ROUTE, GUIDANCE”, F.6) searched based on a route search map (“NAVIGATION MAP”, F.6) different from the travel control map (“LANE-LEVEL ROAD NETWORK”, “ROAD MARK”, “LAND MARK”, F.6);	 a display (a display device – [92]), and	the route search unit includes an output unit that generates a signal causing the display to generate an image associated with the travel route (information may be output to a screen together with the road route through a display device – [92]).		However, MIN may not explicitly disclose “a sound generator; and	a route information collation unit that collates the search route searched by the route search unit and acquired by the search route acquisition unit, and the travel control map stored in the travel control map storage unit, and outputs correspondence unclearness information when a part or a whole of the search route has unclear correspondence with the travel control map, wherein  whole of the search route has unclear correspondence with the travel control map, and performing search for a search route different from the search route again by the route search unit, is repeated, 		the route information collation unit confirms a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map or confirms the route searched at the time as the travel control route when the process is repeated for a predetermined number of times even if there is the correspondence-unclear section with respect to the travel control map, and 		the route search unit includes an output unit that generates a signal causing the sound generator to generate a sound associated with the travel route.”	In a related invention, Lathrop teaches a route information collation unit that collates (304, 306, 308, F.3) a search route and a travel control map, and outputs (308 [Wingdings font/0xE0], F.3) correspondence unclearness information when a part or a whole of the search route has unclear correspondence with the travel control map, 	searching for a search route (310, F.3) different from the search route based on the correspondence unclearness information output from the route information collation unit,	a process of collating a search route, searched again by the route search unit, with the travel control map again by the route information collation unit, outputting the correspondence unclearness information again (314 [Wingdings font/0xE0] , F.3) when a part or a whole of the search route has unclear correspondence  whole of the search route has unclear correspondence with the travel control map, and performing search for a search route different from the search route again by the route search unit, is repeated, 	the route information collation unit confirms a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map or confirms the route searched at the time as the travel control route when the process is repeated for a predetermined number of times even if there is the correspondence-unclear section with respect to the travel control map as described. The motivation being to provide a user with more desirable autonomous travel.	However, MIN and Lathrop may not explicitly teach the route search unit includes an output The navigation system may then provide the end user with information about the optimum route in the form of guidance that identifies the driving maneuvers required to be taken by the end user to travel from the origin to the destination location. The guidance may take the form of visual and/or audio instructions that are provided along the way as the end user is traveling the route- [2]).	It would have been obvious to incorporate the teachings of Davis into the system of modified MIN such that the route search unit includes an output unit that generates a signal causing the display and the sound generator to generate an image and a sound associated with the travel route as described. The motivation being to better inform a user.
As to claim 12, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the correspondence unclearness information output from the route information collation unit includes at least one (e.g. Latholp: [51], [52]) of position information of a correspondence-unclear point or a correspondence-unclear section, connection information on a correspondence-unclear section, road attribute information of a correspondence-unclear point or a correspondence-unclear section, and information that becomes a reason for correspondence unclearness.
As to claim 13, as best can be understood, the combination teaches the travel control system according to claim 11,wherein the search route acquisition unit acquires a plurality of search routes  outputs one of the plurality of search routes based on correspondence unclearness information with respect to the travel control map of each of the search routes (Latholp: algorithm of F.3).
As to claim 14, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the route information collation unit selects a search route having smallest sections whose correspondence with the travel control map is unclear out of the plurality of search routes (Latholp: 318, F.3).
As to claim 16, as best can be understood, the combination teaches the travel control system according to claim 11,wherein at least one of the route search map storage unit, the route search unit, the travel control map storage unit, the route information collation unit, and an output map information generation unit that generates travel control map information to be output to an outside of the travel control map unit based on the travel control route obtained from the route information collation unit is provided inside an information processing apparatus provided outside a vehicle (e.g. MIN: 200 [Wingdings font/0xE0] 400, F.1).
As to claim 17, as best can be understood, the combination teaches the travel control system according to claim 11, wherein when the route information collation unit confirms a search route as a travel control route, an occupant of a vehicle is informed that there is no correspondence-unclear section or a small correspondence-unclear section in the confirmed search route as the travel control route as an image via the display, or as voice via the sound generator (e.g. Latholp: F.5).
As to claim 18, as best can be understood, the combination teaches the travel control system according to claim 11,wherein the route search unit searches for a plurality of search routes based on the route search map stored in the route search map storage unit; wherein the route information .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663